ANTI-SLIP FASTENER REMOVER TOOL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 Allowable Subject Matter
Claims 1-7, 10-15, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Ching (DE 29613327) teaches an anti-slip fastener remover tool comprises: a torque-tool body (Fig. 2); a plurality of paired engagement features (Fig. 3); a plurality of intersection points, wherein each of the plurality of intersection points is a sharp point (Fig. 3); each of the plurality of paired engagement features comprising a first engagement feature and a second engagement feature (Fig. 3); a cross section for the first engagement feature and the second engagement feature each comprising a bracing section, a cavity section, and a connector section, wherein the bracing section is flat (Fig. 3); the plurality of paired engagement features being radially distributed about a rotational axis of the torque-tool body (Fig. 3); the bracing section and the cavity section being connected to each other by the connector section (Fig. 3); the cavity section of the first engagement feature being connected to the cavity section of the second engagement feature (Fig. 3); the cavity section of the first 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blocker et al. (DE 102014212523) teaches a similar profile of a tool wherein the radial distance of the intersection point is the same as the connector section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723